Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8261 Page 1 of 27




  1   John W. Dillon (SBN 296788)
  2   jdillon@dillonlawgp.com
      DILLON LAW GROUP APC
  3   2647 Gateway Road
  4   Carlsbad, California 92009
      Phone: (760) 642-7150
  5   Fax: (760) 642-7151
  6
      George M. Lee (SBN 172982)
  7
      gml@seilerepstein.com
  8   SEILER EPSTEIN LLP
  9
      275 Battery Street, Suite 1600
      San Francisco, California 94111
 10   Phone: (415) 979-0500
 11   Fax: (415) 979-0511

 12   Attorneys for Plaintiffs
 13
                                    UNITED STATES DISTRICT COURT
 14
 15                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 16
      JAMES MILLER, an individual, et al.,                                     Case No. 3:19-cv-01537-BEN-JLB
 17
 18
                                  Plaintiffs,                                  DECLARATION OF JOSEPH OSTINI IN
                                                                               SUPPORT OF PLAINTIFFS’
 19         vs.                                                                SUPPLEMENTAL BRIEF FOR
 20                                                                            PLAINTIFFS’ MOTION FOR
      XAVIER BECERRA, in his official                                          PRELIMINARY INJUNCTION
 21   capacity as Attorney General of
 22   California, et al.,
 23
                                  Defendants.
 24
 25
 26
 27
 28

                                                                        –1–
             Declaration of Joseph Ostini in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                       CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8262 Page 2 of 27




  1                                 DECLARATION OF JOSEPH OSTINI
  2
      I, Joseph Ostini, declare as follows:
  3
            1.         I am not a party in the above-titled action. I am over the age of 18,
  4
      have personal knowledge of the facts referred to in this declaration, and am
  5
      competent to testify to the matters stated below. This declaration is executed in
  6
      support of Plaintiffs’ motion for preliminary injunction and supplemental brief.
  7
            2.         I am a licensed attorney in the State of California.
  8
            3.         I have reviewed and I am familiar with the various firearms
  9
      definitions contained in California Penal Code section 30515.
 10
            4.         From October 23, 2020 to November 5, 2020, I conducted an Internet
 11
      search of all new commercially available firearms for sale to U.S. residents.
 12
            5.         This search was conducted specifically by going to the websites of all
 13
      readily identified major firearms manufacturers within the U.S. As a part of my
 14
      search I identified 73 different firearms manufacturers in the U.S.
 15
            6.         This search was limited in scope to new firearms and does not
 16
      include the millions of firearms that exist on the used market.
 17
            7.         In conducting this search, I reviewed Cal. Penal Code 30515.
 18
      Specifically, identified the prohibited features of both semiautomatic pistols and
 19
      semiautomatic shotguns and searched to see how many different types of pistols
 20
      and shotguns sold from these manufacturers in the U.S. and available for purchase
 21
      to residents in a majority of states are banned by California’s AWCA.
 22
            8.         For pistols, I applied Cal. Penal Code 30515 (4)–(5). For shotguns, I
 23
      applied Cal. Penal Code 30515 (6)–(8).
 24
            9.         In analyzing these code sections, I applied the law to the prohibited
 25
      features that these firearms possessed and made a determination of which firearms
 26
      were likely prohibited under California’s assault-weapons laws.
 27
 28

                                                                        –2–
             Declaration of Joseph Ostini in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                       CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8263 Page 3 of 27




  1         10.         Attached as Exhibit A, is a true and correct copy of a table I created
  2   listing the numerous firearms that are prohibited in California but freely available
  3   for sale in much of the U.S. This table is supported by hyperlinks of the firearms
  4   available for sale along with their model numbers and why the firearms in
  5   question are prohibited by California law.
  6         11.        In reviewing the 61 different manufacturers of pistols, I found that
  7   there were approximately 356 different models of semiautomatic pistols that
  8   would be identified as “assault weapons” under California Penal Code
  9   section 30515.
 10         12.        Additionally, I found that there were at least 12 manufacturers of
 11   shotguns that sell approximately 54 different models of semiautomatic shotguns
 12   that would be identified as “assault weapons” under California Penal Code
 13   section 30515.
 14
 15         I declare under penalty of perjury that the foregoing is true and correct.
 16   Executed within the United States on November 5, 2020.
 17
 18                                                                                       _______________________
                                                                                          By: Joseph Ostini
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                        –3–
             Declaration of Joseph Ostini in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                       CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8264 Page 4 of 27




  1                                                       EXHIBIT LIST
  2
  3    Exhibit              Description                                                                                  Page
  4         A               Firearms Survey Table                                                                        0001-0023
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                       –4–
            Declaration of Joseph Ostini in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                      CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8265 Page 5 of 27




              EXHIBIT "A"
                                     0001
                               Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8266 Page 6 of 27


                                                                      CAL. ASSAULT
 MANUFACTURER                  MAKE                    MODEL                                 CAL. AW STATUTE(S)                             LINK TO PRODUCT
                                                                      WEAPON TYPE

Adams Arms          PCC Pistol 9mm 8" AARS         812151024657   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.adamsarms.net/pcc-pistol-9mm-8-aars


Adams Arms          Pistol P1 5.56 11.5"           812151024480   Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://www.adamsarms.net/pistol-p1-5-56-11


Adams Arms          Pistol P2 .308 12.5" AARS      FGAA-00436-R   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.adamsarms.net/pistol-p2-308-12-aars


Adams Arms          Pistol P2 300BLK 8" AARS       FGAA-00432-R   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.adamsarms.net/rifle-p2-300-8-aars


Adams Arms          Pistol P2 5.56 11.5'' AARS     812151024510   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.adamsarms.net/pistol-p2-5-56-115-aars


Adams Arms          Pistol P2 5.56 7.5'' AARS      FGAA-00427-R   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.adamsarms.net/pistol-p2-5-56-75-aars

                    Pistol P3 300 BLK 12.5"
Adams Arms                                         FGAA-00433-R   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.adamsarms.net/rifle-p3-300-12-aars
                    AARS
                                                                                                                   https://www.shopalexanderarms.com/Highlander_AR-15_Pistols-
Alexander Arms      .17 HMR Highlander Pistol      P-17-High      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                   _17_HMR_Highlander_Pistol_w_Velocity_Trigger.html
                    .50 Beowulf® Highlander                                                                        https://www.shopalexanderarms.com/Highlander_AR-15_Pistols-
Alexander Arms                                     P-50-High      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                    Pistol                                                                                         _50_Beowulf_Pistol_w_Velocity_Trigger.html
                                                                                                                   https://www.shopalexanderarms.com/Highlander_AR-15_Pistols-
Alexander Arms      300 AAC Highlander Pistol      P-300-High     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                   300_AAC_Pistol.html
                                                                                                                   https://www.shopalexanderarms.com/Highlander_AR-15_Pistols-
Alexander Arms      6.5 Grendel Highlander Pistol P-65-High       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                   6_5_Grendel_Highlander_Pistol_w_Velocity_Trigger.html
American Tactical   ATI AR15 Omni Hybrid
                    MAXX Stripped 5.56/.223        ATIGOMX556S    Assault Weapon - Pistol   PC 30515(a)(4) A, D    https://www.americantactical.us/5408/detail.html
Imports
                    Carbine
American Tactical   Complete Rifle Assy., AM-9,                                                                    https://andersonmanufacturing.com/complete-rifle-assy-am-9-m-lok-9mm-
                                                   B2-M871-A001   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
Imports             M-LOK, 9MM, 7.5"                                                                               7-5.html
American Tactical   GSG USED FIREFLY HGA .
                    22LR BLACK 4.9" BL            GERGU2210TFFL   Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.americantactical.us/6161/detail.html
Imports
                    THREADED 10RD - PURPLE
Anderson            Complete Pistol Assy., AM-15,                                                                  https://andersonmanufacturing.com/complete-rifle-assy-am-15-m-lok-5-56-
                                                  B2-K870-A001    Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
Manufacturing       M-LOK, 5.56 NATO, 7.5"                                                                         nato-7-5-b2-k870-a001.html
Anderson            Complete Rifle Assy., AM-15,                                                                   https://andersonmanufacturing.com/complete-rifle-assy-am-15-m-lok-300-
                                                   B2-K870-C000   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
Manufacturing       M-LOK, 300 Blkout, 10.5"                                                                       blkout-10-5-b2-k870-c000.html
Anderson            Complete Rifle Assy., AM-15,                                                                   https://andersonmanufacturing.com/complete-rifle-assy-am-15-m-lok-300-
                                                   B2-K870-C001   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
Manufacturing       M-LOK, 300 Blkout, 7.5"                                                                        blkout-7-5-b2-k870-c001.html
Anderson            Complete Rifle Assy., AM-15,                                                                   https://andersonmanufacturing.com/complete-rifle-assy-am-15-m-lok-5-56-
                                                   B2-K870-A000   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
Manufacturing       M-LOK, 5.56 NATO, 10.5"                                                                        nato-10-5-b2-k870-a000.html

Angstadt Arms       Custom UDP-9 Pistol            AAUDP09BC6     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://angstadtarms.com/product/custom-udp9-pistol/




                                                                                        0002                                                                                    PAGE 1
                          Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8267 Page 7 of 27


                                                                    CAL. ASSAULT
 MANUFACTURER              MAKE                      MODEL                                 CAL. AW STATUTE(S)                             LINK TO PRODUCT
                                                                    WEAPON TYPE

Angstadt Arms   mdp-9                         Not available     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://angstadtarms.com/mdp9/

                UDP-45 Pistol with SBA3
Angstadt Arms                                 AAUDP45B06        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://angstadtarms.com/product/udp-45-pistol-brace/
                Brace
                UDP-9 Pistol with SBA3
Angstadt Arms                                 AAUDP09B06        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://angstadtarms.com/product/udp-9-pistol-with-sba3-brace/
                Brace
                UDP-9 Pistol with SBA3
Angstadt Arms                                 AAUDP09BF6        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://angstadtarms.com/product/udp-9-pistol-with-sba3-brace-fde/
                Brace in Magpul FDE
                                                                                                                 https://www.armalite.com/SACItem.aspx?
Armalite        EAGLE-15 11” PISTOL           15EAP11           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   Item=15EAP11&ReturnURL=/Armalite/Product-Category/Complete-
                                                                                                                 Firearms&Category=6e26537b-4edc-4e0b-8d59-734f2b9d71e2
                                                                                                                 https://www.armalite.com/SACItem.aspx?
Armalite        EAGLE-15 6” PISTOL            15EAP6            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   Item=15EAP6&ReturnURL=/Armalite/Product-Category/Complete-
                                                                                                                 Firearms&Category=6e26537b-4edc-4e0b-8d59-734f2b9d71e2
                SAM7K-44 7.62x39mm Semi-
Arsenal Inc.                             SAM7K-44               Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://www.arsenalinc.com/usa/firearms/pistols/sam7k-series/
                Automatic Pistol
                1927A-1, Deluxe Pistol, .45
Auto-Ordnance                                   TA5100D         Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://shopkahrfirearmsgroup.com/firearms/thompson-ta5.asp
                Cal., Lightweight, 10.5" barrel
                92 Compact with Rail Inox,
Beretta         (threaded barrel option add   J90C9F20          Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.beretta.com/en-us/92-compact-with-rail-inox/
                on available)
                92FSR_22 Suppressor Ready
Beretta                                       J90A192FSRF19SK Assault Weapon - Pistol     PC 30515(a)(4) A       https://www.beretta.com/en-us/92fsr-22-suppressor-ready-kit/
                Kit

Beretta         APX Centurion Combat          JAXQ921701        Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.beretta.com/en-us/apx-centurion-combat/


Beretta         APX Combat                    JAXF921701        Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.beretta.com/en-us/apx-combat/

                                                                                                                 https://www.championfirearms.com/Beretta-M9A3-Black-J92M9A3M0-
Beretta         M9A3 Black E 9mm              J92M9A3M0         Assault Weapon - Pistol   PC 30515(a)(4) A
                                                                                                                 p/j92m9a3m0.htm

Beretta         Px4 Storm SD Type F           JXF5F45           Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.beretta.com/en-us/px4-storm-sd-type-f-/

                BPCC 9MM Matte Finish
Bersa                                         1583              Assault Weapon - Pistol   PC 30515(a)(4) A       https://bersa.eagleimportsinc.com/bersa/bersabpcc9mm-1583
                with Threaded Barrel
                Thunder 22 Matte Black with
Bersa                                       786                 Assault Weapon - Pistol   PC 30515(a)(4) A       https://bersa.eagleimportsinc.com/bersa/thunder-786
                Threaded Barrel
                Thunder 380 Matte Finish
Bersa                                         1474              Assault Weapon - Pistol   PC 30515(a)(4) A       https://bersa.eagleimportsinc.com/bersa/thunder-380-matte-1474
                with Threaded Barrel
                TPR9 Matte with Threaded
Bersa                                         111445            Assault Weapon - Pistol   PC 30515(a)(4) A       https://bersa.eagleimportsinc.com/bersa/tpr9-matte
                Barrel
                TPR9C Matte with Threaded
Bersa                                         1483              Assault Weapon - Pistol   PC 30515(a)(4) A       https://bersa.eagleimportsinc.com/bersa/tpr9c-matte-1483
                Barrel




                                                                                      0003                                                                                        PAGE 2
                                 Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8268 Page 8 of 27


                                                                           CAL. ASSAULT
 MANUFACTURER                        MAKE                 MODEL                                   CAL. AW STATUTE(S)                             LINK TO PRODUCT
                                                                           WEAPON TYPE
                      FalloutCQB 9mm – Standard
Black Rain Ordnance                             ICDIP5B10BR            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://blackrainordnance.com/product/falloutcqb-9mm-standard-issue/
                      Issue
                                                      BRO-ION9-P-
Black Rain Ordnance   Ion 9 Pistol                                     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://blackrainordnance.com/product/ion-9-pistols/
                                                      BLADE
                                                      BRO-ION9-SI-P-
Black Rain Ordnance   Ion 9 Pistol – Standard Issue                    Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://blackrainordnance.com/product/ion-9-pistols-standard-issue/
                                                      BLADE
                                                      BRO-SPEC15-P-
Black Rain Ordnance   Spec15 Series Pistol                             Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://blackrainordnance.com/product/spec15-series-pistols/
                                                      SBA3

Black Rain Ordnance   Subatomic Pistol                BRO-SUBATOMIC Assault Weapon - Pistol      PC 30515(a)(4) A,C,D   https://blackrainordnance.com/product/subatomic-pistols/

                                                                                                                        https://bravocompanymfg.com/specification/bcm_300blk_recce12_mcmr.
Bravo Company USA     300 Blk Recce 12 MCMR           523-850-SBA      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                        php

Bravo Company USA     300 Blk Recce 9 KRM-A           503-890-SBA      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://bravocompanymfg.com/specification/bcm_300blk_recce9_kmra.php


Bravo Company USA     300 Blk Recce 9 MCMR            503-850-SBA      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://bravocompanymfg.com/specification/bcm_300blk_recce9_mcmr.php


Bravo Company USA     300 Blk Recce QRF               503-830-SBA      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://bravocompanymfg.com/specification/bcm_300blk_recce9_qrf.php


Bravo Company USA     Recce 11 KMR-A                  610-890-SBA      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://bravocompanymfg.com/specification/bcm_recce11_kmra.php


Bravo Company USA     Recce 11 MCMR                   523-890-SBA      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://bravocompanymfg.com/specification/bcm_recce11_mcmr.php


Bravo Company USA     Recce 11 QRF                    610-830-SBA      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://bravocompanymfg.com/specification/bcm_recce11_qrf.php

                      1911-22 Black Label Compact                                                                       https://www.browning.com/products/firearms/pistols/1911-22/current-
Browning                                          51821490             Assault Weapon - Pistol   PC 30515(a)(4) A
                      Suppressor Ready with Rail                                                                        production/1911-22-black-label-suppressor-ready-with-compact.html
                      1911-22 Black Label                                                                               https://www.browning.com/products/firearms/pistols/1911-
Browning              Medallion Compact               51860490         Assault Weapon - Pistol   PC 30515(a)(4) A       22/discontinued/1911-22-black-label-medallion-suppressor-ready-compact.
                      Suppressor Ready                                                                                  html
                      Buck Mark Field Target                                                                            https://www.browning.com/products/firearms/pistols/buck-mark-
Browning                                              51527490         Assault Weapon - Pistol   PC 30515(a)(4) A
                      Suppressor Ready                                                                                  pistols/current-production/buck-mark-field-target-suppressor-ready.html
                      Buck Mark Plus Camper                                                                             https://www.browning.com/products/firearms/pistols/buck-mark-
Browning                                              51534490         Assault Weapon - Pistol   PC 30515(a)(4) A
                      Suppressor Ready                                                                                  pistols/limited-availability/buck-mark-plus-camper-suppressor-ready.html

Canik USA             TP9 Elite Combat                HG6481D          Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.canikusa.com/tp9-elite-combat


Canik USA             TP9 Elite Combat Executive      HG4950-N         Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.canikusa.com/tp9-elite-combat-executive

                      TP9 Elite Combat Executive
Canik USA                                             HG4950V-N        Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.canikusa.com/tp9-elite-combat-executive-w-viper-optic
                      With Vortex Viper Red Dot




                                                                                             0004                                                                                      PAGE 3
                                Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8269 Page 9 of 27


                                                                          CAL. ASSAULT
 MANUFACTURER                      MAKE                  MODEL                                   CAL. AW STATUTE(S)                             LINK TO PRODUCT
                                                                          WEAPON TYPE
                      TP9 Elite Combat with Vortex
Canik USA                                          HG6481DV-N         Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.canikusa.com/tp9-elite-combat-w-vortex-viper-sight-fde
                      Viper Red Dot

Century Arms          Draco                         HG1916-N          Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://www.centuryarms.com/draco-pistol.html


Century Arms          Draco NAK9                    HG3736-N          Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://www.centuryarms.com/draco-nak9.html


Century Arms          Micro Draco                   HG2797-N          Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://www.centuryarms.com/micro-draco-pistol.html


Century Arms          Mini Draco                    HG2137-N          Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://www.centuryarms.com/mini-draco-pistol.html

                                                                                                                       https://www.centuryarms.com/u-s-made-draco-pistol-cal-7-62-x-39mm.
Century Arms          U.S. Made Draco Pistol        HG4257-N          Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                                                                                                                       html
                      CBR-9 PISTOL W/ ARM
Chiappa Firearms                                    500.217           Assault Weapon - Pistol   PC 30515(a)(4) A,B,    https://www.chiappafirearms.com/product.php?id=630
                      BRACE 9MM/9"BBL

Christensen Arms      A5-TR                         Not available     Assault Weapon - Pistol   PC 30515(a)(4) A       https://christensenarms.com/a-series/


Christensen Arms      CA 9mm                        801-11007-02-CA   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://christensenarms.com/msrs/


Christensen Arms      G5-TR                         Not available     Assault Weapon - Pistol   PC 30515(a)(4) A       https://christensenarms.com/g5/

                      Civilian Force Arms Katy-15                                                                      https://www.impactguns.com/semi-auto-handguns/civilian-force-arms-
Civilian Force Arms                                 162017050154      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                      Pistol 223 Rem                                                                                   katy-15-pistol-223-rem-162017050154-010117kp
                      Civilian Force Arms Warrior-                                                                     https://www.impactguns.com/Semi-Auto-Handguns/Civilian-Force-Arms-
Civilian Force Arms   15 AR Pistol, .223/5.56, 7.5", 162017050161     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                       Warrior-15-AR-Pistol-223-5-56-7-5-30rd-Black-162017050161-010117WP/
                      30rd, Black
                      Pistol, Banshee 100, Mk10,
CMMG                                                 10A42CB          Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mk10-10mm/
                      10mm
                      Pistol, Banshee 100, Mk3, 308
CMMG                                                38A92C2           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mk3-308-win/
                      WIN
                      Pistol, Banshee 100, Mk4,
CMMG                                                22A8F5D           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mk4-22lr/
                      22LR
                      Pistol, Banshee 100, Mk4, 300
CMMG                                                30A8194           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mk4-300-blk/
                      BLK
                      Pistol, Banshee 100, Mk4,
CMMG                                                55ADF13           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mk4-5-56mm/
                      5.56mm
                      Pistol, Banshee 100, Mk4, 5.7
CMMG                                                54A2427           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mk4-5-7x28mm/
                      x28mm
                      Pistol, Banshee 100, Mk47,
CMMG                                                76A29F9           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mk47-7-62-x-39mm/
                      7.62 x 39mm




                                                                                            0005                                                                                     PAGE 4
                        Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8270 Page 10 of 27


                                                            CAL. ASSAULT
MANUFACTURER              MAKE                  MODEL                              CAL. AW STATUTE(S)                            LINK TO PRODUCT
                                                            WEAPON TYPE
               Pistol, Banshee 100, Mk9,
CMMG                                        90A3BE4     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mk9-9mm/
               9mm
               Pistol, Banshee 100, MkG, 45
CMMG                                        45ABFA2     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mkg-45-acp/
               ACP
               Pistol, Banshee 100, MkGs,
CMMG                                        40A73A5     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mkgs-40-sw/
               40 S&W
               Pistol, Banshee 100, MkGs,
CMMG                                        99A5194     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mkgs-9mm/
               9mm
               Pistol, Banshee 100, MkW-15,
CMMG                                        48A9E68     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mkw-15-458-socom/
               458 SOCOM
               Pistol, Banshee 100, MkW-15,
CMMG                                        66A5496     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mkw-15-6-5-grendel/
               6.5 Grendel
               Pistol, Banshee 200, Mk10,
CMMG                                        10A4296     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mk10-10mm/
               10mm
               Pistol, BANSHEE 200, Mk17,
CMMG                                      92A51AA       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mk17-9mm/
               9mm
               Pistol, Banshee 200, Mk3, 308
CMMG                                         38A925B    Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mk3-308-win/
               WIN
               Pistol, Banshee 200, Mk4,
CMMG                                        22A8FA3     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mk4-22lr/
               22LR
               Pistol, Banshee 200, Mk4, 300
CMMG                                         30A817B    Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mk4-300-blk/
               BLK
               Pistol, Banshee 200, Mk4,
CMMG                                        55ADF68     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mk4-5-56mm/
               5.56mm
               Pistol, Banshee 200, Mk4, 5.7
CMMG                                         54A241B    Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mk4-5-7x28mm/
               x 28mm
               Pistol, Banshee 200, Mk47,
CMMG                                        76A29A2     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mk47-7-62-x-39mm/
               7.62 x 39mm
               Pistol, Banshee 200, Mk9,
CMMG                                        90A3B37     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mk9-9mm/
               9mm
               Pistol, Banshee 200, MkG, 45
CMMG                                        76AE824     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mk47-7-62-x-39mm/
               ACP
               Pistol, Banshee 200, MkGs,
CMMG                                        40A73E5     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mkgs-40-sw/
               40 S&W
               Pistol, Banshee 200, MkGs,
CMMG                                        99A51D7     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mkgs-9mm/
               9mm
               Pistol, Banshee 200, MkW-15,
CMMG                                        48A9E97     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mkw-15-458-socom/
               458 SOCOM




                                                                              0006                                                                                     PAGE 5
                         Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8271 Page 11 of 27


                                                                CAL. ASSAULT
 MANUFACTURER              MAKE                     MODEL                              CAL. AW STATUTE(S)                             LINK TO PRODUCT
                                                                WEAPON TYPE
                Pistol, Banshee 200, MkW-15,
CMMG                                         66A5419        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-200-mkw-15-6-5-grendel/
                6.5 Grendel
                Pistol, Banshee 300, Mk10,
CMMG                                         10A428C        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mk10-10mm/
                10mm
                Pistol, BANSHEE 300, Mk17,
CMMG                                       92A17DA          Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mk17-9mm/
                9mm
                Pistol, Banshee 300, Mk4,
CMMG                                         22A5B62        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mk4-22lr/
                22LR
                Pistol, Banshee 300, Mk4, 300
CMMG                                          30A81E2       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mk4-300-blk/
                BLK
                Pistol, Banshee 300, Mk4, 5.7
CMMG                                          54A186A       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mk4-5-7-x-28mm/
                x 28mm
                Pistol, Banshee 300, Mk4,
CMMG                                         94A179C        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mk4-9mm-rdb/
                9mm RDB
                Pistol, Banshee 300, Mk47,
CMMG                                         76AE824        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mk47-7-62-x-39mm/
                7.62 x 39mm
                Pistol, Banshee 300, Mk57,
CMMG                                         57A1843        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mk57-5-7-x-28mm/
                5.7 x 28mm
                Pistol, Banshee 300, MkG, 45
CMMG                                         45A691C        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mkg-45-acp/
                ACP
                Pistol, Banshee 300, MkGs,
CMMG                                         40A513C        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mkgs-40-sw/
                40 S&W
                Pistol, Banshee 300, MkGs,
CMMG                                         99A172F        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-300-mkgs-9mm/
                9mm
                Pistol, BANSHEE100, Mk17,
CMMG                                         92A5156        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://cmmginc.com/product/pistol-banshee-100-mk17-9mm/
                9mm

Colt            M4 Carbine OEM1              98289020246    Assault Weapon - Pistol   PC 30515(a)(4) A, D    https://www.colt.com/detail-page/colt-le6920-oem1-556-161-a2-blk


Colt            M4 Carbine OEM2              98289020253    Assault Weapon - Pistol   PC 30515(a)(4) A, D    https://www.colt.com/detail-page/colt-le6920-oem1-556-161-lpgb-blk

                CZ 75 B Ω Urban Grey                                                                         https://cz-usa.com/product/cz-75-b-%cf%89-urban-grey-suppressor-ready-
CZ                                           1235           Assault Weapon - Pistol   PC 30515(a)(4) A
                Suppressor-Ready (Omega)                                                                     omega/
                CZ 75 SP-01 Tactical Urban                                                                   https://cz-usa.com/product/cz-75-sp-01-tactical-urban-grey-suppressor-
CZ                                           91253          Assault Weapon - Pistol   PC 30515(a)(4) A
                Grey Suppressor-Ready                                                                        ready/
                CZ P-01 Ω Urban Grey                                                                         https://cz-usa.com/product/cz-p-01-%cf%89-urban-grey-suppressor-ready-
CZ                                           91299          Assault Weapon - Pistol   PC 30515(a)(4) A
                Suppressor-Ready (Omega)                                                                     omega/

CZ              CZ P-09 Suppressor-Ready     91270          Assault Weapon - Pistol   PC 30515(a)(4) A       https://cz-usa.com/product/cz-p-09-suppressor-ready/




                                                                                  0007                                                                                      PAGE 6
                        Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8272 Page 12 of 27


                                                                 CAL. ASSAULT
MANUFACTURER              MAKE                       MODEL                              CAL. AW STATUTE(S)                              LINK TO PRODUCT
                                                                 WEAPON TYPE
               CZ P-09 Urban Grey
CZ                                            91269          Assault Weapon - Pistol   PC 30515(a)(4) A       https://cz-usa.com/product/cz-p-09-urban-grey-suppressor-ready/
               Suppressor-Ready

CZ             CZ P-10 C Suppressor-Ready     91533          Assault Weapon - Pistol   PC 30515(a)(4) A       https://cz-usa.com/product/cz-p-10-c-suppressor-ready/

               CZ P-10 F Urban Grey
CZ                                            91544          Assault Weapon - Pistol   PC 30515(a)(4) A       https://cz-usa.com/product/cz-p-10-f-urban-grey-suppressor-ready/
               Suppressor-Ready

CZ             DW Discretion                  1885           Assault Weapon - Pistol   PC 30515(a)(4) A       http://danwessonfirearms.com/product/discretion//

               P-07 Urban Grey
CZ                                            91288          Assault Weapon - Pistol   PC 30515(a)(4) A       https://cz-usa.com/product/cz-p-07-urban-grey-suppressor-ready/
               Suppressor-Ready
               CZ Bren 2 Ms Pistol 5.56x45,
CZ-USA                                        91451          Assault Weapon - Pistol   PC 30515(a)(4) A,D     https://cz-usa.com/product/cz-bren-2-ms/
               11"
               CZ Bren 2 Ms Pistol 5.56x45,
CZ-USA                                        81452          Assault Weapon - Pistol   PC 30515(a)(4) A,D     https://cz-usa.com/product/cz-bren-2-ms/
               14"
               CZ Bren 2 Ms Pistol 5.56x45,
CZ-USA                                        91450          Assault Weapon - Pistol   PC 30515(a)(4) A ,D    https://cz-usa.com/product/cz-bren-2-ms/
               8"
               CZ Bren 2 Ms Pistol 7.62x39,
CZ-USA                                        91461          Assault Weapon - Pistol   PC 30515(a)(4) A, D    https://cz-usa.com/product/cz-bren-2-ms/
               11"
               CZ Bren 2 Ms Pistol 7.62x39,
CZ-USA                                        91462          Assault Weapon - Pistol   PC 30515(a)(4) A ,D    https://cz-usa.com/product/cz-bren-2-ms/
               14"
               CZ Bren 2 Ms Pistol 7.62x39,
CZ-USA                                        91460          Assault Weapon - Pistol   PC 30515(a)(4) A, D    https://cz-usa.com/product/cz-bren-2-ms/
               9"

CZ-USA         CZ Scorpion EVO 3 S1 Pistol    91351          Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-2/

               CZ Scorpion EVO 3 S1 Pistol
CZ-USA                                        1351           Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-2/
               (low capacity)
               CZ Scorpion EVO 3 S1 Pistol
CZ-USA                                        91356          Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-2/
               Battleship Grey
               CZ Scorpion EVO 3 S1 Pistol
CZ-USA                                        1356           Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-2/
               Battleship Grey (low capacity)
               CZ Scorpion EVO 3 S1 Pistol
CZ-USA                                        91352          Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-2/
               FDE
               CZ Scorpion EVO 3 S1 Pistol
CZ-USA                                        1352           Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-2/
               FDE (low capacity)
               CZ Scorpion EVO 3 S1 Pistol
CZ-USA                                        91355          Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-2/
               OD Green
               CZ Scorpion EVO 3 S1 Pistol
CZ-USA                                        1355           Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-2/
               OD Green (low capacity)




                                                                                   0008                                                                                      PAGE 7
                              Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8273 Page 13 of 27


                                                                          CAL. ASSAULT
 MANUFACTURER                   MAKE                      MODEL                                  CAL. AW STATUTE(S)                              LINK TO PRODUCT
                                                                          WEAPON TYPE
                     CZ Scorpion EVO 3 S1 Pistol                                                                       https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-w-flash-can-folding-
CZ-USA                                             91354              Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                     w/ Flash Can                                                                                      brace/
                     CZ Scorpion EVO 3 S1 Pistol                                                                       https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-w-flash-can-folding-
CZ-USA                                             1354               Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                     w/ Flash Can (low capacity)                                                                       brace/
                    CZ Scorpion EVO 3 S1 Pistol                                                                        https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-w-flash-can-folding-
CZ-USA              w/ Flash Can and Folding       91354              Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                                                                                                                       brace/
                    Brace
                    CZ Scorpion EVO 3 S1 Pistol                                                                        https://cz-usa.com/product/cz-scorpion-evo-3-s1-pistol-w-flash-can-folding-
CZ-USA              w/ Flash Can and Folding       1354               Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                                                                                                                       brace/
                    Brace (low capacity)
Dan Wesson Firearms Vigil Suppressor-Ready         1831               Assault Weapon - Pistol   PC 30515(a)(4) A       https://danwessonfirearms.com/product/vigil-suppressor-ready/


Dan Wesson Firearms Wraith                         1810               Assault Weapon - Pistol   PC 30515(a)(4) A       https://danwessonfirearms.com/product/wraith-copy/


Daniel Defense       DDM4 PDW (300 Blackout)       02-088-22070-047   Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://danieldefense.com/ddm4-pdw.html


Daniel Defense       DDM4 V7 P                     02-128-17050       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://danieldefense.com/ddm4rv7rp-02-128-17050.html


Daniel Defense       DDM4 V7 P (300 Blackout)      02-128-19153       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://danieldefense.com/ddm4rv7rp-300-blackout-02-128-19153.html


Daniel Defense       DDM4 V7 P (Law Tactical)      02-128-16550       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://danieldefense.com/ddm4rv7rp-law-tactical-02-128-16550.html


Daniel Defense       MK18 Pistol                   02-088-01202       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://danieldefense.com/mk18-pistol-02-088-01202.html


Daniel Defense       MK18 Pistol (Law Tactical)    02-088-22038       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://danieldefense.com/mk18-pistol-law-tactical-02-088-22038.html


Delton               LIMA MLOK Pistol              PFT75-4            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.del-ton.com/ar15-pistols-s/213.htm

Diamondback
                     DB9R Pistol: DB9RPFB7         DB9RPFB7           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://diamondbackfirearms.com/portfolio/db9rpfb7/
Firearms
Diamondback
                     DB9R Pistol: DB9RPMLB10       DB9RPMLB10         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://diamondbackfirearms.com/portfolio/db9rpmlb10/
Firearms
Diamondback          DB9R Pistol:
                                                   DB9RPMLB10SB3      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://diamondbackfirearms.com/portfolio/db9rpmlb10sb3/
Firearms             DB9RPMLB10SB3
Diamondback
                     DB9R Pistol: DB9RPMLBB10 DB9RPMLBB10             Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://diamondbackfirearms.com/portfolio/db9rpmlbb10/
Firearms
Diamondback
                     DB9R Pistol: DB9RPMLBB10 DB9RPMLBB10             Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://diamondbackfirearms.com/portfolio/db9rpmlmb10/
Firearms
Diamondback
                     DBX57 Pistol                  DBX57CFB           Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://diamondbackfirearms.com/dbx-series/
Firearms




                                                                                            0009                                                                                        PAGE 8
                              Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8274 Page 14 of 27


                                                                           CAL. ASSAULT
 MANUFACTURER                   MAKE                      MODEL                                   CAL. AW STATUTE(S)                               LINK TO PRODUCT
                                                                           WEAPON TYPE
                    DSA SA58 FAL OSW PISTOL SA5811TACPISTO
DS Arms                                                    Assault Weapon - Pistol               PC 30515(a)(4) A,B,D    https://www.dsarms.com/p-16595-dsa-sa58-fal-osw-pistol-11-barrel.aspx
                    - 11" Barrel            L-A
                    DSA SA58 FAL OSW PISTOL           SA5811PISTOLBR                                                     https://www.dsarms.com/p-16596-dsa-sa58-fal-osw-pistol-11-barrel-
DS Arms             - 11" Barrel - Folding Arm                       Assault Weapon - Pistol     PC 30515(a)(4) A,C,D
                                                      C-RL-A                                                             folding-arm-brace-rail-handguard-included.aspx
                    Brace & Rail Handguard
                    DSA SA58 FAL OSW PISTOL           SA5811PISTOLBR                                                     https://www.dsarms.com/p-15199-dsa-sa58-fal-osw-pistol-11-barrel-
DS Arms             Included                                         Assault Weapon - Pistol     PC 30515(a)(4) A,B,D
                    - 11" Barrel - Folding Arm        C-A                                                                folding-arm-brace-included.aspx
                    Brace Included
                    DSA SA58 FAL PISTOL 8.25"         SA58825TACPIST
DS Arms                                                                Assault Weapon - Pistol   PC 30515(a)(4) A,B,D    https://www.dsarms.com/p-13270-dsa-sa58-fal-pistol-825-barrel.aspx
                    Barrel                            OL-A
                    DSA SA58 FAL PISTOL 8.25"         SA58825PISTOLB                                                     https://www.dsarms.com/p-15577-dsa-sa58-fal-pistol-825-barrel-folding-
DS Arms             Barrel - Folding Arm Brace                         Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                                                      RC-A                                                               arm-brace-included.aspx
                    Included
                    DSA SA58 Improved Battle                                                                             https://www.dsarms.com/p-17123-dsa-sa58-improved-battle-pistol-11-
DS Arms             Pistol - 11" Barrel - Folding     SA5811-IBP-A     Assault Weapon - Pistol   PC 30515(a)(4) A,C ,D
                                                                                                                         barrel-folding-arm-brace-m-lok-handguard-included.aspx
                    Arm Brace & M-LOK
                    DSA SA58 Improved Battle                                                                             https://www.dsarms.com/p-17105-dsa-sa58-improved-battle-pistol-825-
DS Arms             Handguard Included                SA58825-IBP-A    Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                    Pistol - 8.25" Barrel - Folding                                                                      barrel-folding-arm-brace-m-lok-handguard-included.aspx
                    Arm Brace & M-LOK
                    DSArms AR15 10.3" Service         ZM4RCR103-M18-                                                     https://www.dsarms.com/p-17075-dsarms-ar15-103-service-series-556x45-
DS Arms             Handguard Included                                 Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                    Series 5.56x45 NATO MK18 -        0-A                                                                nato-mk18-mod-o-pistol-knights-armament-upgrades.aspx
                    Mod O Pistol - Knight's
                    DSArms AR15 ZM4 10.3"             ZM4RCR-                                                            https://www.dsarms.com/p-17096-dsarms-ar15-zm4-103-warz-series-556-
DS Arms             Armament Upgrades                                  Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                    WarZ Series 5.56 Pistol -         WARZ103-P-A                                                        pistol-sba3-arm-brace-midwest-combat-rail.aspx
                    SBA3 Arm Brace - Midwest
                    DSArms AR15 ZM4 10.3"             ZM4RCR-                                                            https://www.dsarms.com/p-17097-dsarms-ar15-zm4-103-warz-ti-v2-556-
DS Arms             Combat Rail                                        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                    WarZ Ti-V2 5.56 Pistol -          WARZTI103-P-A                                                      pistol-sba3-arm-brace-titanium-edition.aspx
                    SBA3 Arm Brace - Titanium
European American   Edition
                    Girsan MC28 SA-TV                 741566903403     Assault Weapon - Pistol   PC 30515(a)(4) A        https://eaacorp.com/product/girsan-mc28-sa-tv/
Armory Corp
European American
                    Girsan MC28 SA-TV-BX              741566903861     Assault Weapon - Pistol   PC 30515(a)(4) A        https://eaacorp.com/product/girsan-mc28-sa-tv-bx/
Armory Corp
European American
                    Girsan Regard MC BX               741566903847     Assault Weapon - Pistol   PC 30515(a)(4) A        https://eaacorp.com/product/girsan-regard-mc-bx/
Armory Corp
                    FN 509 Compact Tactical
FN                                                    845737012656     Assault Weapon - Pistol   PC 30515(a)(4) A        https://fnamerica.com/products/fn-509-series/fn-509-compact-tactical-fde/
                    FDE

FN                  FN 509 Tactical FDE               845737009137     Assault Weapon - Pistol   PC 30515(a)(4) A        https://fnamerica.com/products/pistols/fn-509-tactical/


FN                  FNX-45 Tactical                   845737000912     Assault Weapon - Pistol   PC 30515(a)(4) A        https://fnamerica.com/products/pistols/fnx-45-tactical/


FN                  FNX-45 Tactical FDE               845737000912     Assault Weapon - Pistol   PC 30515(a)(4) A        https://fnamerica.com/products/pistols/fnx-45-fde/

                    Double FoldAR Pistol 9″ – .
Fold AR             223 Wylde / 5.56 NATO (2020- 203                   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D    https://foldar.com/product/double-foldar15-pistol-9-5-56-nato-2020-gen3/
                    Gen3)
                    Double FoldAR Pistol 9″ .300
Fold AR                                          213                   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D    https://foldar.com/product/double-foldar15-pistol-9-300-blk-2020-gen3/
                    BLK (2020-Gen3)




                                                                                             0010                                                                                        PAGE 9
                             Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8275 Page 15 of 27


                                                                    CAL. ASSAULT
 MANUFACTURER                  MAKE                   MODEL                                CAL. AW STATUTE(S)                              LINK TO PRODUCT
                                                                    WEAPON TYPE
                   B&T APC 9 PRO BFSIII With
Franklin Armory                              3146               Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://franklinarmory.com/b-t-apc-9-pro-bfsiii-with-brace/
                   Brace
                   BFSIII Equipped B&T
Franklin Armory                                3144             Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://franklinarmory.com/bfsiii-equipped-b-t-ghm45/
                   GHM45
                   BFSIII Equipped B&T GHM9
Franklin Armory                             3142                Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://franklinarmory.com/bfsiii-equipped-b-t-ghm9-gen-2-compact/
                   Gen 2 Compact

Franklin Armory    FRANKLIN ARMORY CA11        3151-BLK         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://franklinarmory.com/franklin-armory-ca11/


Franklin Armory    FRANKLIN ARMORY CA12        3153             Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://franklinarmory.com/franklin-armory-ca12/

                   FRANKLIN ARMORY PDW
Franklin Armory                                3137-BLK         Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://franklinarmory.com/franklin-armory-pdw-c11-ops-pistol/
                   C11-OPS Pistol

Freedom Ordnance   FX-9                        856169007066     Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://freedomordnance.com/product/fx-9/

                                                                                                                 https://www.gricegunshop.com/glopi1750203tb-glock-17-9mm-4-49-fixed-
Glock              G17 TB                      GLOPI1750203TB   Assault Weapon - Pistol   PC 30515(a)(4) A
                                                                                                                 sights-17rd-tb.html

Glock              G21 SF TB                   764503911293     Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.budsgunshop.com/product_info.php/products_id/93192


Glock              G23 TB                      PI2350201TB      Assault Weapon - Pistol   PC 30515(a)(4) A       https://shootingsurplus.com/glock-g23-40s-w-gen3-f-s-10rd-tb/

                   Glock 19 Compact 9mm Pistol                                                                   https://www.primaryarms.com/glock-19-compact-9mm-pistol-threaded-
Glock              with Threaded Barrel -      PA195S3G03TB     Assault Weapon - Pistol   PC 30515(a)(4) A
                                                                                                                 barrel-lipseys-exclusive
                   Lipseys Exclusive
                   Glock 19 Gen 4 Compact 9mm                                                                    https://www.primaryarms.com/glock-19-gen4-compact-9mm-pistol-
Glock              Pistol - Threaded Barrel -  GLUG1950203T     Assault Weapon - Pistol   PC 30515(a)(4) A
                                                                                                                 threaded-barrel-trump-edition
                   Trump Edition
                   Glock 19 GEN 5 9mm
Glock                                          PA195S3G03TB     Assault Weapon - Pistol   PC 30515(a)(4) A       https://dkfirearms.com/product/glock-19-gen-5-9mm-threaded-barrel/
                   Threaded Barrel
                   Glock G45 9mm Pistol with
Glock                                          GLPA455S3G03TB Assault Weapon - Pistol     PC 30515(a)(4) A       https://www.primaryarms.com/glock-g45-9mm-pistol-threaded-barrel
                   Threaded Barrel
                   Glock G45 9mm Pistol with   GLPA455S3G03T
Glock                                                           Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.primaryarms.com/glock-g45-9mm-pistol-threaded-barrel
                   Threaded Barrel             B

Heckler & Koch     HK416 .22 LR Pistol         642230257894     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://hk-usa.com/hk-models/hk416-22-lr-pistol/


Heckler & Koch     HK45 COMPACT TACTICAL 642230261365           Assault Weapon - Pistol   PC 30515(a)(4) A       https://hk-usa.com/hk-models/hk45-compact-tactical/


Heckler & Koch     HK45 TACTICAL               642230261310     Assault Weapon - Pistol   PC 30515(a)(4) A       https://hk-usa.com/hk-models/hk45-tactical/


Heckler & Koch     MARK 23                     642230261587     Assault Weapon - Pistol   PC 30515(a)(4) A       https://hk-usa.com/hk-models/mark-23/




                                                                                      0011                                                                                       PAGE 10
                           Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8276 Page 16 of 27


                                                                    CAL. ASSAULT
 MANUFACTURER                MAKE                     MODEL                                CAL. AW STATUTE(S)                             LINK TO PRODUCT
                                                                    WEAPON TYPE

Heckler & Koch    SP5                          642230259829     Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://hk-usa.com/hk-models/sp5/


Heckler & Koch    SP5K-PDW                     642230261815     Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://hk-usa.com/hk-models/sp5k-pdw/


Heckler & Koch    USP TACTICAL                 642230261501     Assault Weapon - Pistol   PC 30515(a)(4) A       https://hk-usa.com/hk-models/usp-tactical/


Heckler & Koch    VP9 Tactical OR              642230262485     Assault Weapon - Pistol   PC 30515(a)(4) A       https://hk-usa.com/hk-models/vp9-tactical/


I.O. Inc.         HELLFIRE 9MM PISTOL          IOHF1001         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.interordnance.com/p/hellfire-9mm-pistol

                  HELLFIRE 9MM PISTOL-
I.O. Inc.                                      IOHF1002         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.interordnance.com/p/hellfire-9mm-pistol-lrbho
                  LRBHO

I.O. Inc.         M215 9MM ML-7                IO9MM2022        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.interordnance.com/p/m215-9mm-ml-7


I.O. Inc.         M215 9MM ML-7 W/ BRACE       IO9MM2022BR      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.interordnance.com/p/m215-9mm-ml-7-w-brace


I.O. Inc.         M215-ML7                     IODM15P7ML       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.interordnance.com/p/m215-ml7

                                               IODM15P7MLBRF
I.O. Inc.         M215-ML7 FDE W/ BRACE                      Assault Weapon - Pistol      PC 30515(a)(4) A,C,D   https://www.interordnance.com/p/m215-ml7-fde-w-brace
                                               DE

I.O. Inc.         M215-ML7 W/ BRACE            IODM15P7MLBR     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.interordnance.com/p/m215-ml7-w-brace

                  IWI Galil Ace Pistol with                                                                      https://www.interstatearms.com/store/product.aspx/productId/37051/IWI-
IWI                                            W-IWI-GAP39SB    Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                  Stabilizing Brace                                                                              Galil-Ace-Pistol-with-Stabilizing-Brace/
                  Kalashnikov USA KP-9 –                                                                         https://kalashnikov-usa.com/product/kp-9-9x19mm-pistol-kalashnikov-
Kalashnikov USA                                KP-9             Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                  9x19mm Pistol                                                                                  usa/
                  Kalashnikov USA KP-9 RTC                                                                       https://kalashnikov-usa.com/product/kp-9-9x19mm-pistol-russian-tiger-
Kalashnikov USA   – 9x19mm Pistol Russian      KP-9 RTC         Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                                                                                                                 camo/
                  Tiger Camo
                  Kalashnikov USA KP-9 USC                                                                       https://kalashnikov-usa.com/product/kp-9-9x19mm-pistol-urban-strike-
Kalashnikov USA   9x19mm Pistol Urban Strike   KP-9-USC         Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                                                                                                                 camo/
                  Camo
KelTec            CP33                         Not available    Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.keltecweapons.com/firearms/pistols/cp33/


KelTec            P17                          124343347        Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.keltecweapons.com/firearms/pistols/p17/

                  PLR16 PISTOL PACKAGE –
KelTec                                         REV:0605         Assault Weapon - Pistol   PC 30515(a)(4) A,D     https://www.keltecweapons.com/firearms/pistols/plr16/
                  RIFLE POWER
                  PLR22 PISTOL – LONG
KelTec                                         REV:0508         Assault Weapon - Pistol   PC 30515(a)(4) A,D     https://www.keltecweapons.com/firearms/pistols/plr22/
                  RANGE – PLEASURE




                                                                                      0012                                                                                   PAGE 11
                            Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8277 Page 17 of 27


                                                                     CAL. ASSAULT
 MANUFACTURER                   MAKE                 MODEL                                  CAL. AW STATUTE(S)                              LINK TO PRODUCT
                                                                     WEAPON TYPE

Kimber             Custom TLE/RL II (TFS) .45   669278323374     Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.kimberamerica.com/custom-tle-rl-ii-tfs

                   Custom TLE/RL II (TFS)
Kimber                                          669278323398     Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.kimberamerica.com/custom-tle-rl-ii-tfs
                   9mm

Kimber             Desert Warrior (TFS)         669278302379     Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.kimberamerica.com/desert-warrior-tfs-45acp

                   MONARK MK-9MM-5SFTB-
Kimber                                          MK-9MM-5SFTB-B Assault Weapon - Pistol     PC 30515(a)(4) A       https://nemoarms.com/product/monark-mk-9mm-5sftb-b/
                   B

Kimber             MONARK MK-9MM-5STB-B         MK-9MM-5STB-B    Assault Weapon - Pistol   PC 30515(a)(4) A       https://nemoarms.com/product/monark-mk-9mm-5stb-b/

                   MONARK MK-9MM-5STB-          MK-9MM-5STB-
Kimber                                                           Assault Weapon - Pistol   PC 30515(a)(4) A       https://nemoarms.com/product/monark-mk-9mm-5stb-fde/
                   FDE                          FDE

Kimber             MONARK-MK-9MM-5              MK-9MM-5         Assault Weapon - Pistol   PC 30515(a)(4) A       https://nemoarms.com/product/monark-mk-9mm-5/


Kriss USA          DMK22P                       DM22-PBL00       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://kriss-usa.com/item/dmk22p/


Kriss USA          SPHINX SDP Compact TB        S4-WDCME-079     Assault Weapon - Pistol   PC 30515(a)(4) A       https://kriss-usa.com/item/sphinx-sdp-compact/


Kriss USA          SPHINX SDP Duty              S4-WDCM-E086     Assault Weapon - Pistol   PC 30515(a)(4) A       https://kriss-usa.com/item/sphinx-sdp-duty/


Kriss USA          Vector 22 SDP-SB             DM22-PSBBL00     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://kriss-usa.com/item/dmk22p-sb/


Kriss USA          Vector SDP                   KB90-PBL20       Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://kriss-usa.com/item/vector-sdp/


Kriss USA          Vector SDP-SB                KV90-PSBB90L20   Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://kriss-usa.com/item/vector-sdp-sb/


Kriss USA          Vector SDP-SB Enhanced       KV90-PSBBL31     Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://kriss-usa.com/item/vector-sdp-sb-enhanced/


LWRC               IC DI Pistol + Brace         W-IWI-GAP39SB    Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.lwrci.com/IC-DI-Pistol-Brace-556-NATO_p_240.html


Masterpiece Arms   MPA57DMG 5.7x28mm Pistol MPA57sst             Assault Weapon - Pistol   PC 30515(a)(4) A       https://masterpiecearms.com/shop/mpa57sst-5-7x28mm-pistol/


Maxim Defense      MD:15 10.5″ Barrel           Not available    Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.maximdefense.com/product/pre-order-md15-10-5/


Maxim Defense      MD:15 8.5″ Barrel            not available    Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.maximdefense.com/product/pre-order-md15-8-5/


Nighthawk Custom   Silent Hawk 9mm              Not available    Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.nighthawkcustom.com/pistols/silent-hawk




                                                                                       0013                                                                                    PAGE 12
                                Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8278 Page 18 of 27


                                                                         CAL. ASSAULT
 MANUFACTURER                    MAKE                       MODEL                               CAL. AW STATUTE(S)                              LINK TO PRODUCT
                                                                         WEAPON TYPE
Noveske Rifleworks
                     10.5" Gen 4 Noveske9 Pistol     2000829         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://noveske.com/products/02000829
Firearms
Noveske Rifleworks   10.5" Gen I Light Shorty
                                                     2000721         Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://noveske.com/products/02000721
Firearms             Basic Pistol
Noveske Rifleworks
                     10.5" Gen I Shorty Pistol       2000719         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://noveske.com/products/10-5-gen-i-shorty-pistol
Firearms
Noveske Rifleworks
                     10.5" Gen III Shorty Pistol     2000801         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://noveske.com/products/10-5-gen-iii-shorty-pistol
Firearms
Noveske Rifleworks   12.5" Gen III Leonidas M-
                                               2000890               Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://noveske.com/products/02000890
Firearms             LOK Switchblock N6 Pistol
Noveske Rifleworks   7.94" Gen 4 Ghetto Blaster
                                                     2000575         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://noveske.com/products/7-94-gen-4-ghetto-blaster-pistol
Firearms             Pistol
Noveske Rifleworks   7.94" Gen 4 N4-PDW
                                                     2000595         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://noveske.com/products/7-94-gen-4-n4-pdw-diplomat-pistol
Firearms             Diplomat Pistol
Noveske Rifleworks
                     7.94" Gen III Diplomat Pistol   2000757         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://noveske.com/products/7-94-gen-iii-diplomat-pistol
Firearms
Noveske Rifleworks   8.5" Gen 4 Noveske Space
                                                     2000825         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://noveske.com/products/8-5-gen-4-noveske-space-invader-pistol
Firearms             Invader Pistol

POF USA              Minuteman 350                   1660            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://pof-usa.com/firearm/minuteman-350-pistol/


POF USA              Minuteman 556                   1658            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://pof-usa.com/firearm/minuteman-pistol/


POF USA              P415 Edge                       1127            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://pof-usa.com/firearm/p415-edge-pistol/


POF USA              Rebel 22                        1664            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://pof-usa.com/firearm/rebel/


POF USA              Renegade                        1462            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://pof-usa.com/firearm/renegade-pistol/


POF USA              Revolution 308                  1599            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://pof-usa.com/firearm/revolution-di-pistol/


POF USA              Rogue                           1665            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://pof-usa.com/firearm/rogue-pistol/

                     P80 PFC9 Pistol with            P80-PFC9-CMP-
Polymer 80           Threaded Barrel & Night                         Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.polymer80.com/P80
                                                     TFNS-BLK-10
                     Sights
                     1911 R1 Enhanced Threaded                                                                        https://www.gricegunshop.com/rgu96339-rem-1911-r1-45acp-5-threaded-
Remmington                                           96339           Assault Weapon - Pistol   PC 30515(a)(4) A
                     Barrel                                                                                           7rd.html
                     GI Standard FS Threaded - 45                                                                     https://www.armscor.com/firearms/ria/gi-series/gi-standard-fs-threaded-
Rock Island Armory                                51473              Assault Weapon - Pistol   PC 30515(a)(4) A
                     ACP                                                                                              45-acp/




                                                                                           0014                                                                                       PAGE 13
                              Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8279 Page 19 of 27


                                                                      CAL. ASSAULT
 MANUFACTURER                   MAKE                      MODEL                              CAL. AW STATUTE(S)                             LINK TO PRODUCT
                                                                      WEAPON TYPE
                     TAC ULTRA THREADED                                                                            https://www.armscor.com/firearms/ria/tac-series/tac-ultra-threaded-
Rock Island Armory                                 56862          Assault Weapon - Pistol   PC 30515(a)(4) A
                     10MM 16rd                                                                                     10mm-16rd/
                                                                                                                   https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms      10.5 Inch A4 Pistol LAR-15    AR2122X        Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                                                                                                                   display&category_ID=247
                     10.5 Inch A4 Pistol with SBA3                                                                 https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    AR2142         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Arm Brace LAR-15                                                                              display&category_ID=1864
                     10.5 Inch A4 Pistol with SBA3                                                                 https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    9MM2142        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Arm Brace LAR-9                                                                               display&category_ID=1866
                     10.5 Inch Mountain Pistol                                                                     https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    MT2122         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     LAR-15                                                                                        display&category_ID=1940
                     10.5 Inch Pistol with SBA3                                                                    https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    BT92142        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Arm Brace BT-9G 9x19mm                                                                        display&category_ID=1933
                     10.5 Inch Pistol with SBA3                                                                    https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                 LH2142            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Arm Brace LAR-15LH LEF-T                                                                      display&category_ID=2011
                                                                                                                   https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms      7 Inch A4 Pistol LAR-15       AR2112X        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                   display&category_ID=129
                                                                                                                   https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms      7 Inch A4 Pistol LAR-9        9MM2112X       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                   display&category_ID=130
                     7 Inch A4 Pistol with SBA3                                                                    https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    AR2132         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Arm Brace LAR-15                                                                              display&category_ID=1863
                     7 Inch A4 Pistol with SBA3                                                                    https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    9MM2132        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Arm Brace LAR-9                                                                               display&category_ID=1865
                     7 Inch Pistol with SBA3 Arm                                                                   https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    BT92133        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Brace BT-9G 9x19mm                                                                            display&category_ID=1915
                     9 Inch Pistol with SBA3 Arm                                                                   https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    22L2132A       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Brace LAR-22 .22LR                                                                            display&category_ID=1912
                     RRAGE 10.5" Pistol with                                                                       https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    DS2142         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     SBA3 Arm Brace LAR-15                                                                         display&category_ID=2096
                     RRAGE 7 Inch Pistol with                                                                      https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    DS2110         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     SBA3 Arm Brace LAR-15                                                                         display&category_ID=1907
                     RUK-15 4.5" Pistol with SBA3                                                                  https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                   AR2152          Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Brace LAR-15                                                                                  display&category_ID=2095
                     RUK-9 4.5" A4 Pistol with                                                                     https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    9MM2152        Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                     SBA3 Brace LAR-9                                                                              display&category_ID=2006
                     RUK-9BT 4.5" Pistol with                                                                      https://www.rockriverarms.com/index.cfm?fuseaction=category.
Rock River Arms                                    BT92152        Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                     SBA3 Brace BT-9G 9x19mm                                                                       display&category_ID=2005

Ruger                22 Charger Lite               4935           Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://ruger.com/products/22Charger/models.html




                                                                                        0015                                                                                    PAGE 14
                         Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8280 Page 20 of 27


                                                                CAL. ASSAULT
 MANUFACTURER              MAKE                     MODEL                              CAL. AW STATUTE(S)                             LINK TO PRODUCT
                                                                WEAPON TYPE
                22 Charger TALO
Ruger                                        4919           Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://www.galleryofguns.com/genie/Default.aspx?item=4934
                Distributor Exclusive

Ruger           A Plinker's Dream            4923           Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://ruger.com/products/22Charger/models.html

                A Plinker's Dream
Ruger                                        8572           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://ruger.com/products/ar556Pistol/models.html
                Ruger 300 BLK Pistol

Ruger           A Plinker's Dream: Takedown 4924            Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://ruger.com/products/22Charger/models.html


Ruger           Mark IV 22/45 Lite           43934          Assault Weapon - Pistol   PC 30515(a)(4) A       https://ruger.com/products/markIV2245Lite/models.html


Ruger           Mark IV 22/45 Tactical       40149          Assault Weapon - Pistol   PC 30515(a)(4) A       https://ruger.com/products/markIV2245Tactical/models.html


Ruger           Mark IV Tactical             40150          Assault Weapon - Pistol   PC 30515(a)(4) A       https://ruger.com/products/markIVTactical/models.html


Ruger           PC Charger                   29100          Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://ruger.com/products/ar556Pistol/models.html


Ruger           PC Charger State Compliant   29101          Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://ruger.com/products/ar556Pistol/models.html


Ruger           Ruger 350 Legend Pistol      8571           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://ruger.com/products/ar556Pistol/models.html


Ruger           Ruger AR-556 Pistol          8570           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://ruger.com/products/ar556Pistol/models.html

                Ruger AR-556 Pistol Flag
Ruger                                        8573           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://ruger.com/products/ar556Pistol/models.html
                Series

Ruger           SR22                         3604           Assault Weapon - Pistol   PC 30515(a)(4) A       https://ruger.com/products/sr22Pistol/specSheets/3604.html


Saiga Custom    AR Pistol, 5.56              237            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   http://saigacustom.com/AR-Pistol-556_p_237.html

                AR-15 Pistol 300AAC                                                                          http://saigacustom.com/AR-15-Pistol-300AAC-wfolding-Sig-MPX-
Saiga Custom                                 239            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                w/folding Sig MPX Brace                                                                      Brace_p_239.html
                AR-15 SS Pistol with                                                                         http://saigacustom.com/AR-15-SS-Pistol-with-Collapsable-Brace_p_238.
Saiga Custom                                 238            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                Collapsible Brace.                                                                           html
                ATI 9mm Pistol Mil-Sport                                                                     http://saigacustom.com/ATI-9mm-Pistol-Mil-Sport-Glock-mags_p_240.
Saiga Custom                                 240            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                Glock mags                                                                                   html
                Draco pistol 10" w/Folding
Saiga Custom                                 242            Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   http://saigacustom.com/Draco-pistol-10-wFolding-brace_p_242.html
                brace
                Sig Sauer MPX 9mm pistol
Saiga Custom                                 246            Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   http://saigacustom.com/Sig-Sauer-MPX-9mm-pistol-Gen-1_p_246.html
                Gen 1




                                                                                  0016                                                                                    PAGE 15
                          Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8281 Page 21 of 27


                                                                    CAL. ASSAULT
 MANUFACTURER               MAKE                    MODEL                                  CAL. AW STATUTE(S)                             LINK TO PRODUCT
                                                                    WEAPON TYPE
                 Zastava Pistol 7.62x39                                                                          http://saigacustom.com/Zastava-Pistol-762x39-WFolding-Brace_p_245.
Saiga Custom                                  245               Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                 W/Folding Brace                                                                                 html
                 Zastava pistol M85 MagWell
Saiga Custom                                  243               Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   http://saigacustom.com/Zastava-pistol-M85-MagWell-223556_p_243.html
                 223/556
                                              1911R-45-TACOPS-
Sig Sauer        1911 TACOPS Full-Size                         Assault Weapon - Pistol    PC 30515(a)(4) A       https://www.sigsauer.com/store/1911-tacops-full-size.html
                                              TB
                 SIG MCX RATTLER              PMCX-300B-5B-
Sig Sauer                                                       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.sigsauer.com/store/sig-mcx-canebrake.html
                 CANEBRAKE                    TAP-CANE
                                              PMCX-300B-5B-
Sig Sauer        SIG MCX Rattler PCB                            Assault Weapon - Pistol   PC 30515(a)(4) A,B,D   https://www.sigsauer.com/store/sig-mcx-rattler-pcb.html
                                              TAP
                 SIG MCX VIRTUS Pistol        PMCX-300B-9B-
Sig Sauer                                                       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.sigsauer.com/store/sig-mcx-virtus-pistol.html
                 300 Blk                      TAP
                 SIG MCX VIRTUS Pistol        PMCX-11B-TAP-
Sig Sauer                                                       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.sigsauer.com/store/sig-mcx-virtus-pistol.html
                 5.56 NATO                    FDE

Sig Sauer        SIG MPX COPPERHEAD           PMPX-3B-CH        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.sigsauer.com/store/sig-mpx-copperhead.html


Sig Sauer        SIG MPX K                    PMPX-4B-9         Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.sigsauer.com/store/sig-mpx-k.html


Sig Sauer        SIGM400 TREAD PISTOL         PM400-11B-TRD     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.sigsauer.com/store/sigm400-tread-pistol.html

                 M&P 22 10 Round Threaded
Smith & Wesson                                122000            Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.smith-wesson.com/firearms/mp-22-10-round-threaded-barrel
                 Barrel
                 M&P 22 12 Round Threaded
Smith & Wesson                                222000            Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.smith-wesson.com/firearms/mp-22-12-round-threaded-barrel
                 Barrel
                 M&P 22 COMPACT                                                                                  https://www.smith-wesson.com/firearms/mp-22-compact-cerakote-flat-
Smith & Wesson   CERAKOTE Flat Dark Earth 10242                 Assault Weapon - Pistol   PC 30515(a)(4) A
                                                                                                                 dark-earth-threaded-barrel
                 Threaded Barrel
                 M&P 22 COMPACT Threaded
Smith & Wesson                            10199                 Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.smith-wesson.com/firearms/mp-22-compact-threaded-barrel-0
                 Barrel
                 M&P 45 M2.0 with Threaded
Smith & Wesson                                11771             Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.smith-wesson.com/firearms/mp-45-m20-threaded-barrel
                 Barrel
                 M&P 9 M2.0 with Threaded
Smith & Wesson                                11770             Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.smith-wesson.com/firearms/mp-9-m20-threaded-barrel
                 Barrel
                 M&P 9 M2.0 Compact                                                                              https://www.smith-wesson.com/firearms/mp-9-m20-compact-threaded-
Smith & Wesson                                13112             Assault Weapon - Pistol   PC 30515(a)(4) A
                 Threaded Barrel 10 Round                                                                        barrel-10-round
                 M&P 9 M2.0 Compact                                                                              https://www.smith-wesson.com/firearms/mp-9-m20-compact-threaded-
Smith & Wesson                                13111             Assault Weapon - Pistol   PC 30515(a)(4) A
                 Threaded Barrel 15 Round                                                                        barrel-15-round
                 Performance Center M&P 9                                                                        https://www.smith-wesson.com/firearms/archive-performance-center-mp-
Smith & Wesson                                10268             Assault Weapon - Pistol   PC 30515(a)(4) A
                 C.O.R.E™ Threaded Barrel                                                                        9-core-threaded-barrel




                                                                                      0017                                                                                   PAGE 16
                              Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8282 Page 22 of 27


                                                                          CAL. ASSAULT
 MANUFACTURER                   MAKE                    MODEL                                    CAL. AW STATUTE(S)                               LINK TO PRODUCT
                                                                          WEAPON TYPE
                     Performance Center Ported                                                                         https://www.smith-wesson.com/firearms/archive-performance-center-
Smith & Wesson                                  10267                 Assault Weapon - Pistol   PC 30515(a)(4) A
                     M&P 9 with Threaded Barrel                                                                        ported-mp-9-threaded-barrel
                     SW22 Victory Threaded
Smith & Wesson                                      10201             Assault Weapon - Pistol   PC 30515(a)(4) A       https://www.smith-wesson.com/firearms/sw22-victory-threaded-barrel
                     Barrel
                     11.5″ RARE BREED                                                                                  https://spikestactical.com/collections/complete-pistols/11-5%e2%80%b3-
Spikes Tactical      CRUSADER CERAKOTED             STP5630-S1R       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                       rare-breed-crusader-cerakoted-pistol-copy/
                     PISTOL
                     11.5″ RARE BREED                                                                                  https://spikestactical.com/collections/complete-pistols/11-5%e2%80%b3-
Spikes Tactical                                     STP5625-S1R       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     CRUSADER PISTOL                                                                                   rare-breed-crusader-cerakoted-pistol/
                     11.5″ Rare Breed Spartan                                                                          https://spikestactical.com/collections/complete-pistols/11-5-rare-breed-
Spikes Tactical                                     STP5610-S1R       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Cerakoted Pistol                                                                                  spartan-cerakoted-pistol/

Spikes Tactical      5.56 CHF 8.1″                  STP5285-M9B       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://spikestactical.com/collections/complete-pistols/5-56-chf-8-1/

                     5.56 CHF 8.1″ 7″ M-LOK
Spikes Tactical                                     STP5186-M7S       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://spikestactical.com/collections/complete-pistols/5-56-chf-billet-8-1/
                     Pistol
                                                                                                                       https://spikestactical.com/collections/complete-pistols/5-56-chf-billet-8-1-9-
Spikes Tactical      5.56 CHF Billet 8.1″ 9″ SAR3   STP5191-S9S       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                       sar3/

Spikes Tactical      Kryptek Pistol                 KRYP5286-M9BS     Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://spikestactical.com/collections/complete-pistols/kryptek-pistol/

                                                                                                                       https://spikestactical.com/collections/complete-pistols/pipe-hitters-union-
Spikes Tactical      Pipe Hitters Union Pistol      PHUP5181-M9B      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                       pistol/
                                                                                                                       https://www.springfield-armory.com/saint-series/saint-ar-15-pistols/saint-
Springfield Armory   SAINT 5.56 AR-15 Pistol        ST9096556BM       Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                                                                                                                       556-ar-15-pistol/
                                                                                                                       https://www.springfield-armory.com/saint-series/saint-ar-15-pistols/saint-
Springfield Armory   SAINT AR-15 Pistol, B5         ST9096556BM-B5    Assault Weapon - Pistol   PC 30515(a)(4) A,B,D
                                                                                                                       556-ar-15-pistol-b5/
                                                                                                                       https://www.springfield-armory.com/saint-series/saint-edge-ar-15-
Springfield Armory   SAINT Edge AR-15 Pistol        STE9103556B       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                       pistols/saint-edge-556-ar-15-pistol/
                     SAINT Edge PDW AR-15                                                                              https://www.springfield-armory.com/saint-series/saint-edge-ar-15-
Springfield Armory                                  STE955556B        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                     Pistol                                                                                            pistols/saint-edge-pdw-556-ar-15-pistol/
                                                                                                                       https://www.springfield-armory.com/saint-series/saint-victor-ar-15-
Springfield Armory   SAINT Victor .308 Pistol       STV9103308B       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                       pistols/saint-victor-308-pistol/
                     SAINT Victor AR-15 Pistol .                                                                       https://www.springfield-armory.com/saint-series/saint-victor-ar-15-
Springfield Armory                                  STV909300B-SBA3 Assault Weapon - Pistol     PC 30515(a)(4) A,C,D
                     300 BLK | Black                                                                                   pistols/saint-victor-300-blk-ar-15-pistol/
                                                                                                                       https://www.springfield-armory.com/xd-series-handguns/xd-m-
Springfield Armory   XD-M 4.5" .45                  XDMT94545BHCE Assault Weapon - Pistol       PC 30515(a)(4) A
                                                                                                                       handguns/xd-m-45-threaded-45-acp-handgun
                                                    XDMT94510BHCO                                                      https://www.springfield-armory.com/xd-series-handguns/xd-m-
Springfield Armory   XD-M® 4.5" OSP 10mm                          Assault Weapon - Pistol       PC 30515(a)(4) A
                                                    SP                                                                 handguns/xd-m-45-osp-threaded-10mm-handgun
                                                    XDMET9459BHCO                                                      https://www.springfield-armory.com/xd-series-handguns/xd-m-elite-
Springfield Armory   XD-M® Elite 4.5 OSP 9mm                      Assault Weapon - Pistol       PC 30515(a)(4) A
                                                    SP                                                                 handguns/xd-m-elite-45-osp-threaded-9mm-handgun




                                                                                            0018                                                                                         PAGE 17
                          Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8283 Page 23 of 27


                                                                       CAL. ASSAULT
 MANUFACTURER               MAKE                    MODEL                                     CAL. AW STATUTE(S)                             LINK TO PRODUCT
                                                                       WEAPON TYPE
                                                                                                                    https://www.stagarms.com/stag-10/stag-10-firearms/stag-10-rifles/stag-10-
Stag Arms        Stag 10 .308 Bones            STAG10000700        Assault Weapon - Pistol   PC 30515(a)(4) A, D
                                                                                                                    308-bones/
                                                                                                                    https://www.stagarms.com/stag-10/stag-10-firearms/stag-10-rifles/stag-10-
Stag Arms        Stag 10 Creedmoor Bones       STAG10001100        Assault Weapon - Pistol   PC 30515(a)(4) A, D
                                                                                                                    creedmoor-bones/
                                                                                                                    https://www.stagarms.com/stag-10/stag-10-firearms/stag-10-rifles/stag-10-
Stag Arms        Stag 10 Creedmoor LR Bones STAG10001000           Assault Weapon - Pistol   PC 30515(a)(4) A, D
                                                                                                                    creedmoor-lr-bones/#ProductSpecsDetail
                                                                                                                    https://www.stagarms.com/stag-10/stag-10-firearms/stag-10-rifles/stag-10-
Stag Arms        Stag 10 S .308 Bones          STAG10000800        Assault Weapon - Pistol   PC 30515(a)(4) A, D
                                                                                                                    s-308-bones/

Stag Arms        Stag PXC-9 10" Pistol         STAG800028          Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.stagarms.com/stag-pxc/stag-pxc-9/stag-pxc-9-10-pistol/


Stag Arms        Stag PXC-9 5.5" Pistol        STAG800027          Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.stagarms.com/stag-pxc/stag-pxc-9/stag-pxc-9-5-5-pistol/


TNW Firearms     Aero Survival Pistol          Not available       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.tnwfirearms.com/product-p/aspx-cplt-xxxx-xxxx-xxxx.htm

                 Aero Survival Pistol Multi-
TNW Firearms                                   Not available       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.tnwfirearms.com/product-p/aspx-cplt-9445-xxxx-xxxx.htm
                 Caliber Package
                 Aero Survival Pistol with
TNW Firearms     Extended Handguard and SB Not available           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.tnwfirearms.com/product-p/asrp-xpkg-xxxx-xxxx-brhg.htm
                 Tactical Brace
TNW Firearms     SDI Pistol                Not available           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.tnwfirearms.com/product-p/sdip-cplt-x223-bkxx-xxxx.htm

VALKYRIE ARMS,
                 M3A1 Grease Gun (semi-auto) SA/M3-A1 pistol       Assault Weapon - Pistol   PC 30515(a)(4) C, D    http://www.valkyriearms.com/m3a1.html
LTD
VALKYRIE ARMS,
                 Sten MK II (semi-auto)        Sten pistol model   Assault Weapon - Pistol   PC 30515(a)(4) C, D    http://www.valkyriearms.com/sten.html
LTD
                 PPQ M2 NAVY PS 4,6" SD
Walter                                         2813793             Assault Weapon - Pistol   PC 30515(a)(4) A       https://carl-walther.com/defense/products/p/2813793
                 barrel
                 PPQ M2 Q4 TAC Combo
Walter                                         2833972             Assault Weapon - Pistol   PC 30515(a)(4) A       https://carl-walther.com/defense/products/p/2833972
                 Shield RMSc 4,6" SD LAUF

Walter           PPQ M2 Tactical 4,6''         2853281             Assault Weapon - Pistol   PC 30515(a)(4) A       https://carl-walther.com/defense/products/p/2853281

                 .300 NATO Protector Pistol
Wilson Combat                                  Not available       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.wilsoncombat.com/300-blackout-protector-pistol-lh/
                 Left Hand
                 .300 Protector AR
Wilson Combat                                 Not available        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.wilsoncombat.com/300-blackout-protector-pistol-wfa/
                 PistolWithout Forward Assist
                 .300 Protector Series AR
Wilson Combat                                  Not available       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.wilsoncombat.com/300-blackout-protector-pistol/
                 Pistol

Wilson Combat    .300 The ARP Tactical         Not available       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D   https://www.wilsoncombat.com/300-blackout-ar-pistol/




                                                                                         0019                                                                                     PAGE 18
                                Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8284 Page 24 of 27


                                                                            CAL. ASSAULT
 MANUFACTURER                     MAKE                    MODEL                                    CAL. AW STATUTE(S)                               LINK TO PRODUCT
                                                                            WEAPON TYPE

Wilson Combat         .68 The ARP Tactical           Not available      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D     https://www.wilsoncombat.com/6-8-spc-ii-ar-pistol-arp/

                      556 NATO Protector Pistol
Wilson Combat                                        Not available      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D     https://www.wilsoncombat.com/5-56-nato-protector-pistol-left-hand/
                      Left Hand
                      556 Protector AR
Wilson Combat                                      Not available        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D     https://www.wilsoncombat.com/5-56-nato-protector-pistol-wfa/
                      PistolWithout Forward Assist

Wilson Combat         556 Protector Series AR Pistol Not available      Assault Weapon - Pistol   PC 30515(a)(4) A,B,D     https://www.wilsoncombat.com/5-56-nato-protector-pistol/


Wilson Combat         556 The ARP Tactical           Not available      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D     https://www.wilsoncombat.com/5-56-arp-tactical/


Wilson Combat         The AR9 Pistol                 Not available      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D     https://www.wilsoncombat.com/ar9-pistol/

                                                                                                                           https://www.windhamweaponry.com/firearms/pistols/223-556-caliber-
Windham Weaponry      .223 / 5.56 Pistol             RP11SFS-7 Pistol   Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                           pistol-2/

Windham Weaponry      .450 Thumper Pistol            RP9SFS-450M        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D     https://www.windhamweaponry.com/firearms/pistols/450-pistol-brace/

                      300 Blackout Pistol with
Windham Weaponry                                     RP9SFS-7-300M      Assault Weapon - Pistol   PC 30515(a)(4) A,C,D     https://www.windhamweaponry.com/300-blackout-pistol-brace/
                      Brace

Windham Weaponry      7.62 x 39mm Pistol             RP9SFS-762M        Assault Weapon - Pistol   PC 30515(a)(4) A,C,D     https://www.windhamweaponry.com/firearms/pistols/762-39-pistol-brace/

                                                                                                                           https://www.windhamweaponry.com/firearms/pistols/windham-weaponry-
Windham Weaponry      9mm GMC Pistol                 848037055453       Assault Weapon - Pistol   PC 30515(a)(4) A,C,D
                                                                                                                           9mm-gmc-pistol/
Yankee Hill Machine
                      9mm PISTOL                     YHM-8020           Assault Weapon - Pistol   PC 30515(a)(4) A,C,D     https://yhm.net/9mm-pistol.html
Company
                      OZ9 Pistol, Standard FDE       OZ9-STD-FDE-B-                                                        https://www.zevtechnologies.com/OZ9-Pistol-Standard-FDE-Slide-Black-
Zev Technologies                                                        Assault Weapon - Pistol   PC 30515(a)(4) A
                      Slide, Black Threaded Barrel   TH                                                                    Threaded-Barrel
                      OZ9c Pistol, Compact FDE       OZ9C-CPT-FDE-B-                                                       https://www.zevtechnologies.com/OZ9c-Pistol-Compact-FDE-Slide-Black-
Zev Technologies                                                     Assault Weapon - Pistol      PC 30515(a)(4) A
                      Slide, Black Threaded Barrel   TH                                                                    Threaded-Barrel
American Tactical     ATI BULLDOG SGA 12GA                              Assault Weapon -          PC 30515(a)(6) A,B, PC
                      BULLPUP SHOTGUN                ATIG12BDB                                                             https://www.americantactical.us/6427/detail.html
Imports                                                                 Shotgun                   30515(a)(7)
                      BLACK 5 RND MAGAZINE
American Tactical     ATI MILSPORT 410 GA 18.5"                         Assault Weapon -          PC 30515(a)(6) A,B, PC
                      BBL SHOTGUN BLK 6POS           ATIG15MS410                                                           https://www.americantactical.us/6100/detail.html
Imports                                                                 Shotgun                   30515(a)(7)
                      STK 5RD MAG
American Tactical     ATI OMNI HYBRID AR-15 .                           Assault Weapon -          PC 30515(a)(6) A,B, PC
                      410GA SHOTGUN 18.5"            ATIGOMNI41LTD                                                         https://www.americantactical.us/5512/detail.html
Imports                                                                 Shotgun                   30515(a)(7)
                      BARREL 13" KEYMOD
                      HANDGUARD    5RD                                  Assault Weapon -                                   https://www.armscor.com/firearms/ria-imports/shotgun-series/shotguns-
Armscor               VR60 Shotgun Standard          601-BC                                       PC 30515(a)(7)
                      MAGAZINE SGA                                      Shotgun                                            mag-fed-series/vr60-shotgun-standard/
                                                                        Assault Weapon -                                   https://www.armscor.com/firearms/ria-imports/shotgun-series/shotguns-
Armscor               VR80 CA-MRB 5RD                VR80CA                                       PC 30515(a)(7)
                                                                        Shotgun                                            mag-fed-series/vr80-ca-mrb-5rd/




                                                                                              0020                                                                                        PAGE 19
                        Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8285 Page 25 of 27


                                                               CAL. ASSAULT
 MANUFACTURER                MAKE                  MODEL                          CAL. AW STATUTE(S)                               LINK TO PRODUCT
                                                               WEAPON TYPE
                                                            Assault Weapon -                              https://www.armscor.com/firearms/ria-imports/shotgun-series/shotguns-
Armscor         VR80 Shotgun                VR80                                 PC 30515(a)(7)
                                                            Shotgun                                       mag-fed-series/vr80/
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC   https://www.armscor.com/firearms/ria-imports/shotgun-series/shotguns-
Armscor         VRBP-100 12GA               VRBP-100-A
                                                            Shotgun              30515(a)(7)              mag-fed-series/vrbp-100-12ga/
                                                            Assault Weapon -
Benelli         M1014 Shotgun               11701                                PC 30515(a)(6) A,B       https://www.benelliusa.com/shotguns/m1014-shotguns?eid=145
                                                            Shotgun
                601M SEMI-AUTO                              Assault Weapon -
Charles Daly                                930.254                              PC 30515(a)(7)           https://www.charlesdaly.com/product.php?id=681
                SHOTGUN .410/26"BBL                         Shotgun
                601M TACTICAL SEMI-                         Assault Weapon -     PC 30515(a)(6) A,B, PC
Charles Daly    AUTO SHOTGUN                930.255                                                       https://www.charlesdaly.com/product.php?id=695
                                                            Shotgun              30515(a)(7)
                (SYNTHETIC) .410/18.5"BBL
                AR-12A SEMI-AUTO                            Assault Weapon -     PC 30515(a)(6) A,B, PC
Charles Daly    SHOTGUN (SYNTHETIC)         930.192                                                       https://www.charlesdaly.com/product.php?id=690
                                                            Shotgun              30515(a)(7)
                12GA/18.5"BBL
                AR-12S SEMI-AUTO                            Assault Weapon -     PC 30515(a)(6) A,B, PC
Charles Daly    SHOTGUN (SYNTHETIC)         930.19                                                        https://www.charlesdaly.com/product.php?id=689
                                                            Shotgun              30515(a)(7)
                12GA/18.5"BBL
                AR-12T SEMI-AUTO                            Assault Weapon -     PC 30515(a)(6) A,B, PC
Charles Daly    SHOTGUN (SYNTHETIC)         930.191                                                       https://www.charlesdaly.com/product.php?id=691
                                                            Shotgun              30515(a)(7)
                12GA/18.5"BBL
                N4S BULLPUP G2 SEMI-                        Assault Weapon -     PC 30515(a)(6) A,B, PC
Charles Daly    AUTO SHOTGUN                930.241                                                       https://www.charlesdaly.com/product.php?id=688
                                                            Shotgun              30515(a)(7)
                (SYNTHETIC) .410/18.5"BBL
                N4S BULLPUP G2 SEMI-                        Assault Weapon -     PC 30515(a)(6) A,B, PC
Charles Daly    AUTO SHOTGUN                930.24                                                        https://www.charlesdaly.com/product.php?id=686
                                                            Shotgun              30515(a)(7)
                (SYNTHETIC) 12GA/18.5"
                N4S BULLPUP G2 SEMI-                        Assault Weapon -     PC 30515(a)(6) A,B, PC
Charles Daly    BBL                         930.196                                                       https://www.charlesdaly.com/product.php?id=687
                AUTO SHOTGUN                                Shotgun              30515(a)(7)
                (SYNTHETIC) 20GA/18.5"
                BBL                                         Assault Weapon -     PC 30515(a)(6) A,B, PC
Escort          ESCORT BTS12 – Bullpup      Not available                                                 https://escortshotgunsusa.com/product/escort-bts12-bullpup/
                                                            Shotgun              30515(a)(7)
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC
Escort          ESCORT BTS410 – Bullpup     Not available                                                 https://escortshotgunsusa.com/product/escort-bts410-bullpup/
                                                            Shotgun              30515(a)(7)
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC
Escort          ESCORT DF12                 Not available                                                 https://escortshotgunsusa.com/product/escort-df12/
                                                            Shotgun              30515(a)(7)
                                                            Assault Weapon -
Escort          ESCORT RAIDER               Not available                        PC 30515(a)(7)           https://escortshotgunsusa.com/product/escort-raider/
                                                            Shotgun
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC
Escort          ESCORT SDX12                Not available                                                 https://escortshotgunsusa.com/product/escort-sdx12/
                                                            Shotgun              30515(a)(7)
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC
Escort          ESCORT SDX410               Not available                                                 https://escortshotgunsusa.com/product/escort-sdx410/
                                                            Shotgun              30515(a)(7)
                KRAL XP 12GA MAG FED                        Assault Weapon -
I.O. Inc.                                   KRAL0001                             PC 30515(a)(7)           https://www.interordnance.com/p/kral-xp-12ga-mag-fed-shotgun
                SHOTGUN                                     Shotgun
                                                            Assault Weapon -
Iver Johnson    Stryker SN                  StrykerSN                            PC 30515(a)(7)           https://iverjohnsonarms.com/store/p198/Stryker_SN.html
                                                            Shotgun




                                                                               0021                                                                                      PAGE 20
                           Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8286 Page 26 of 27


                                                                   CAL. ASSAULT
 MANUFACTURER                  MAKE                    MODEL                          CAL. AW STATUTE(S)                                LINK TO PRODUCT
                                                                   WEAPON TYPE
                                                                Assault Weapon -
Iver Johnson      Stryker-12                     712195498523                        PC 30515(a)(7)           https://iverjohnsonarms.com/store/p173/Stryker-12.html
                                                                Shotgun
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Kalashnikov USA   KOMP P12                       KOMP12                                                       https://kalashnikov-usa.com/firearms/komp12-competition-shotgun/
                                                                Shotgun              30515(a)(7)
                                                                Assault Weapon -
Kalashnikov USA   KS-12 Shotgun                  KS12TSFS                            PC 30515(a)(7)           https://kalashnikov-usa.com/firearms/ks-12-shotgun/
                                                                Shotgun
                  KS-12 T Tactical FDE                          Assault Weapon -     PC 30515(a)(6) A,B, PC
Kalashnikov USA                                  KS-12TFDE                                                    https://kalashnikov-usa.com/firearms/ks-12t-tactical-fde-shotgun/
                  Shotgun                                       Shotgun              30515(a)(7)
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Kalashnikov USA   KS-12 T Tactical Shotgun       KS-12T                                                       https://kalashnikov.wpengine.com/firearms/ks-12t-tactical-shotgun/
                                                                Shotgun              30515(a)(7)
Legacy Sports                                                   Assault Weapon -
                  Citadel RSS1                   CISRSS1                             PC 30515(a)(7)           https://www.legacysports.com/catalog/citadel/citadel-rss1/
International                                                   Shotgun
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Saiga Custom      AKDAL MK1919 12ga.             279                                                          http://saigacustom.com/AKDAL-MK1919-12ga_p_279.html
                                                                Shotgun              30515(a)(7)
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Saiga Custom      DDI 12ga. Folder               288                                                          http://saigacustom.com/DDI-12ga-Folder_p_288.html
                                                                Shotgun              30515(a)(7)
                  Saiga 12 18.25" Barrel                        Assault Weapon -     PC 30515(a)(6) A,B, PC   http://saigacustom.com/Saiga-12-1825-Barrel-wBrake-Tri-Rail_p_276.
Saiga Custom                                     276
                  w/Brake Tri Rail                              Shotgun              30515(a)(7)              html
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Saiga Custom      Saiga 12 Slash Folder          270                                                          http://saigacustom.com/Saiga-12-Slash-Folder_p_270.html
                                                                Shotgun              30515(a)(7)
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Saiga Custom      Saiga 12 Slash Fore Grip       257                                                          http://saigacustom.com/Saiga-12-Slash-Fore-Grip_p_257.html
                                                                Shotgun              30515(a)(7)
                  Saiga 12 Titan, Upturned                      Assault Weapon -     PC 30515(a)(6) A,B, PC   http://saigacustom.com/Saiga-12-Titan-Upturned-Charger-Complete-
Saiga Custom                                     271
                  Charger, Complete Polish.                     Shotgun              30515(a)(7)              Polish_p_271.html
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Saiga Custom      Saiga 12, Slots and Shroud     259                                                          http://saigacustom.com/Saiga-12-Slots-and-Shroud_p_259.html
                                                                Shotgun              30515(a)(7)
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Saiga Custom      Saiga 20ga.W/ Quad Rail        256                                                          http://saigacustom.com/Saiga-20gaW-Quad-Rail_p_256.html
                                                                Shotgun              30515(a)(7)
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Saiga Custom      Saiga 410 Custom, 22" barrel   249                                                          http://saigacustom.com/Saiga-410-Custom-22-barrel_p_249.html
                                                                Shotgun              30515(a)(7)
                  Saiga Kushnapup 12ga. Comp                    Assault Weapon -                              http://saigacustom.com/Saiga-Kushnapup-12ga-Comp-MagWell_p_225.
Saiga Custom                                 224                                     PC 30515(a)(7)
                  MagWell                                       Shotgun                                       html
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Saiga Custom      UTAS XTR-12                    232                                                          http://saigacustom.com/UTAS-XTR-12_p_232.html
                                                                Shotgun              30515(a)(7)
                                                                Assault Weapon -     PC 30515(a)(6) A,B, PC
Saiga Custom      Vepr 12 Comp. Fore Grip        223                                                          http://saigacustom.com/Vepr-12-Comp-Fore-Grip_p_223.html
                                                                Shotgun              30515(a)(7)
                  Vepr 12 Factory Folder Quad,                  Assault Weapon -     PC 30515(a)(6) A,B, PC   http://saigacustom.com/Vepr-12-Factory-Folder-Quad-Polished_p_248.
Saiga Custom                                   248
                  Polished                                      Shotgun              30515(a)(7)              html




                                                                                   0022                                                                                     PAGE 21
                         Case 3:19-cv-01537-BEN-JLB Document 63-3 Filed 11/05/20 PageID.8287 Page 27 of 27


                                                               CAL. ASSAULT
 MANUFACTURER              MAKE                     MODEL                         CAL. AW STATUTE(S)                                LINK TO PRODUCT
                                                               WEAPON TYPE
                Vepr 12 Key Mod Fore Grip,                  Assault Weapon -     PC 30515(a)(6) A,B, PC   http://saigacustom.com/Vepr-12-Key-Mod-Fore-Grip-Fixed-Adjustable-
Saiga Custom                                  269
                Fixed Adjustable Stock                      Shotgun              30515(a)(7)              Stock_p_269.html
                Vepr 12 Keymod Folding                      Assault Weapon -     PC 30515(a)(6) A,B, PC   http://saigacustom.com/Vepr-12-Keymod-Folding-Stock-Cheek-
Saiga Custom                                  247
                Stock, Cheek Riser                          Shotgun              30515(a)(7)              Riser_p_247.html
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC
Saiga Custom    Vepr 12 Quad Rail Folder      267                                                         http://saigacustom.com/Vepr-12-Quad-Rail-Folder_p_267.html
                                                            Shotgun              30515(a)(7)
                                                            Assault Weapon -
Tristar Arms    Compact Tactical              25122                              PC 30515(a)(7)           https://www.tristararms.com/series/compact-tactical/
                                                            Shotgun
                                                            Assault Weapon -
Tristar Arms    KRX Tactical FDE              25130                              PC 30515(a)(7)           https://www.tristararms.com/series/krx-tactical/#krx-tactical-fde
                                                            Shotgun
                                                            Assault Weapon -
Tristar Arms    KRX Tactical Tactical Black   25125                              PC 30515(a)(7)           https://www.tristararms.com/series/krx-tactical/#krx-tactical-fde
                                                            Shotgun
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC
UTAS            XTR-12 Burnt Bronze           XTR12BB1                                                    http://www.utas-usa.com/semiautoshotgun/xtr-12-burnt-bronze
                                                            Shotgun              30515(a)(7)
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC
UTAS            XTR-12 Flat Dark Earth        XTR12FD1                                                    http://www.utas-usa.com/semiautoshotgun/xtr-12-flat-dark-earth
                                                            Shotgun              30515(a)(7)
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC
UTAS            XTR-12 OD Green               XTR12OD1                                                    http://www.utas-usa.com/semiautoshotgun/xtr-12-od-green
                                                            Shotgun              30515(a)(7)
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC
UTAS            XTR-12 Standard               XTR12BM1                                                    http://www.utas-usa.com/semiautoshotgun/xtr-12-standard
                                                            Shotgun              30515(a)(7)
                                                            Assault Weapon -     PC 30515(a)(6) A,B, PC
UTAS            XTR-12 Tungsten               XTR12TG1                                                    http://www.utas-usa.com/semiautoshotgun/xtr-12-tungsten
                                                            Shotgun              30515(a)(7)




                                                                               0023                                                                                      PAGE 22
